Name: 98/684/EC: Commission Decision of 17 November 1998 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (notified under document number C(1998) 3529)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  trade policy;  international trade;  competition;  land transport;  Asia and Oceania
 Date Published: 1998-11-28

 Avis juridique important|31998D068498/684/EC: Commission Decision of 17 November 1998 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (notified under document number C(1998) 3529) Official Journal L 320 , 28/11/1998 P. 0060 - 0062COMMISSION DECISION of 17 November 1998 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (notified under document number C(1998) 3529) (98/684/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered pursuant to Regulation (EC) No 703/96 (3),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (4), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:A. REQUESTS PURSUANT TO ARTICLE 3 OF REGULATION (EC) No 88/97 (1) After the entry into force of Regulation (EC) No 88/97 a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the extension to imports of certain bicycle parts from the People's Republic of China by Regulation (EC) No 71/97 (hereinafter referred to as 'the extended anti-dumping duty`) of the definitive anti-dumping duty imposed on bicycles originating in the People's Republic of China by Regulation (EEC) No 2474/93. The Commission published in the Official Journal of the European Communities a list of applicants (5) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of that Regulation.(2) The Commission requested and received the necessary information from the parties listed in the Annex to this Decision and found their requests admissible pursuant to Article 4(1) of Regulation (EC) No 88/97. The information provided was examined and verified where necessary at the premises of the parties concerned.(3) The facts as finally ascertained by the Commission show that the assembly operations of the applicants concerned do not fall within the scope of Article 13(2) of Regulation (EC) No 384/96. It was found that for all the applicants' bicycle assembly operations, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations. In addition, for some of them, the value added to the parts brought in exceeded 25 % of the manufacturing costs of the finished bicycles.(4) For the above reasons, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in the Annex to this Decision should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(5) In accordance with Article 7(2) of Regulation (EC) No 88/97 the parties listed in the Annex to this Decision should be exempted from the extended anti-dumping duty as from the date of receipt of their request and their customs debt in respect of the extended anti-dumping duty is to be considered void as from that date.B. INFORMATION TO INTERESTED PARTIES (6) Following the adoption of this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination will be published in the 'C` series of the Official Journal of the European Communities in accordance with Article 16(2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1 The parties listed in the Annex to this Decision are hereby exempted from the extension by Regulation (EC) No 71/97, of the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China, to imports of certain bicycle parts from the People's Republic of China.The exemptions shall take effect in relation to each party as from the relevant date shown in the column headed 'Date of effect`.Article 2 This Decision is addressed to the Member States and to the parties listed in the Annex to this Decision.Done at Brussels, 17 November 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 128, 30. 4. 1998, p. 18.(3) OJ L 16, 18. 1. 1997, p. 55.(4) OJ L 17, 21. 1. 1997, p. 17.(5) OJ C 45, 13. 2. 1997, p. 3;OJ C 112, 10. 4. 1997, p. 9;OJ C 378, 13. 12. 1997, p. 2 andOJ C 217, 11. 7. 1998, p. 9.ANNEX >TABLE>